Citation Nr: 0740068	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-27 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico

THE ISSUES

1.  Whether the 100-percent rating for adenocarcinoma of the 
prostate, status post radiation therapy, is permanent or 
static in nature.

2.  Entitlement to an initial disability rating higher than 
20 percent for diabetes mellitus.  

3.  Entitlement to an initial disability rating higher than 
10 percent for incontinence. 

4.  Entitlement to an initial compensable disability rating 
for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1966 to 
1968.   

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The veteran may be raising additional issues based on 
statements made as part of his December 2004 notice of 
disagreement (NOD).  Specifically, due to permanent and total 
service-connected disability, he seeks eligibility for 
Dependents' Educational Assistance (DEA) under Chapter 35 of 
the United States Code and eligibility for medical care under 
the VA's Civilian Health and Medical Program (CHAMPVA).  The 
Board may not entertain an application for review on appeal 
unless it conforms to the law.  38 U.S.C.A. § 7108 (West 
2002).  The RO has not fully adjudicated any other issue and 
the Board may not unilaterally take jurisdiction of any 
additional claims.  The RO should request the veteran to 
clearly indicate what additional claims, if any, he wishes to 
pursue.  The RO should then take appropriate action to 
adjudicate these claims, if any.  In any event, no other 
issues are before the Board at this time.


FINDINGS OF FACT

1.  The veteran's prostate cancer has been static since 
December 2002 and is without material improvement for nearly 
5 years.  

2.  The veteran is over the age of 55.  

3.  The evidence shows the veteran has nighttime voiding of 
at least five times per night.  There is no evidence of the 
need for catheterization or the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day.  

4.  The veteran experiences erectile dysfunction associated 
with his prostate cancer, but there is no evidence of 
physical deformity of the penis or atrophy of his testes.  

5.  The veteran's diabetes mellitus requires restricted diet, 
insulin, and oral hypoglycemic agents; however, there is no 
medical evidence that it restricts his occupational and 
recreational activities, causes progressive loss of weight, 
or that it involves episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or twice a month visits 
to a diabetic care provider.  


CONCLUSIONS OF LAW

1.  The 100-percent rating for adenocarcinoma of the 
prostate, status post radiation therapy, is total, permanent, 
and static in nature.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.327, 3.340 (2007).

2.  The criteria are met for a higher disability rating of 40 
percent, but no greater, for incontinence.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.27, 4.115a, 4.115b, Diagnostics Code 7599-7512 (2007).  

3.  The criteria are not met for a higher, i.e., compensable 
disability rating for erectile dysfunction.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.27, 4.31, 4.115b, Diagnostics Code 7599-7522 (2007).  

4.  The criteria also are not met for an initial disability 
rating higher than 20 percent for diabetes mellitus.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.119, Diagnostic Code 7913 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As to the issue of whether the veteran's 100-percent rating 
for adenocarcinoma of the prostate is permanent and static, 
since the Board is answering this question in the 
affirmative, there is no need to discuss whether there has 
been compliance with the notice and duty to assist provisions 
of the Veterans Claims Assistance Act (VCAA) because even if, 
for the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.

As to the remaining claims at issue, review of the claims 
file reveals compliance with the VCAA, 38 U.S.C.A. § 5100 et 
seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
duty to notify was accomplished by way of VCAA letters from 
the RO to the veteran dated in July 2005 and May 2006.  Those 
letters effectively satisfied the notification requirements 
of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: 
(1) informing him of the information and evidence not of 
record that was necessary to substantiate his increased 
initial rating claims; (2) informing him of the information 
and evidence VA would obtain; (3) informing him of the 
information and evidence he was expected to provide; and (4) 
requesting that he submit any evidence in his possession 
pertaining to his claims.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In addition, with regard to pre-decisional VCAA notice, 
latter March 2006, May 2006, and October 2007 letters from 
the RO further advised the veteran that a disability rating 
and an effective date are assigned when service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Board sees the RO did not provide the veteran with 
general VCAA or Dingess notice prior to the initial November 
2004 adverse determination on appeal.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 
120.

However, the claims at issue stem from an initial rating 
assignment.  In this regard, the U. S. Court of Appeals for 
Veterans Claims (Court) has held that an appellant's filing 
of a NOD regarding an initial disability rating and effective 
date, such as the case here, does not trigger additional 
section 5103(a) notice.  Indeed, the Court has determined 
that to hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Here, as alluded to above, the veteran received all VCAA 
notice including Dingess notice after, not prior to, the 
initial November 2004 adverse determination on appeal.  
However, it is significant that, except for diabetes 
mellitus, the veteran never filed a claim of service 
connection for any of the disabilities at issue - these 
claims were granted as secondary residuals of prostate cancer 
on the impetus of the RO alone.  Consequently, for these 
issues, there was no service connection claim to provide 
notice for.  In addition, the Federal Circuit Court and 
Veterans Claims Court have since further clarified that the 
VA can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then go back and readjudicate 
the claim, such that the essential fairness of the 
adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV) (where the Federal Circuit Court held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, however, although the RO provided its final VCAA 
Dingess notice in October 2007, it did not go back and 
readjudicate the claim by way of a subsequent SSOC.  So 
unfortunately, any timing defect in the notice was not 
rectified.  

Concerning this, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing or 
content of VCAA notice is presumed prejudicial, and the VA 
has the burden of rebutting this presumption by showing that 
the error was not prejudicial to the veteran in that it does 
not affect the essential fairness of the adjudication.  To do 
this, the VA must demonstrate:  (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  

Thus, to the extent it may be argued there is a presumption 
of prejudice due to a timing error for Dingess notice, the 
Board finds that any prejudice has been rebutted in this case 
by the following: (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, 
he reasonably understands from the notices provided what was 
needed.

Specifically, the veteran submitted several personal 
statements addressing why he believes he is entitled to 
higher ratings.  In fact, on an October 2007 VA Form 646,  
the veteran indicated that he had no further argument, and 
that he wanted his appeal forwarded to the Board for 
adjudication "as soon as possible."  In addition, the 
actual notices provided by the VA are clear and pertinent to 
the veteran's contentions, such that a reasonable person 
could understand what was required to demonstrate higher 
ratings for the disabilities on appeal.  Therefore, 
any deficiency in the timing of VCAA notice clearly did not 
affect the essential fairness of the adjudication, as the 
veteran clearly understood his rights under the VCAA.  
Overall, to the extent that the VA, under Sanders, may have 
erred in the timing of VCAA notices, all things considered, 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).
    
As for the duty to assist, the RO has secured his service 
medical records (SMRs), relevant VA treatment records and 
laboratory tests, and had him undergo several VA examinations 
to determine the current severity of the disabilities at 
issue.  Neither the veteran nor his representative has 
contended that any additional evidence remains outstanding.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury). 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for incontinence, erectile dysfunction, 
and diabetes mellitus, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grants of service 
connection (October 13th and 29th, 2004) until the present.  
The Board will also consider earlier medical evidence to the 
extent that it is found to shed additional light on the 
veteran's overall disability picture.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether 
there have been times since the effective date of his award 
when his disabilities have been more severe than at others. 
Id at 126.  

Permanent or Static Nature of 100-Percent Rating for 
Adenocarcinoma of the Prostate

The veteran's adenocarcinoma of the prostate, status post 
radiation therapy, is currently evaluated as 100-percent 
disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7528, 
malignant neoplasms of the genitourinary system.  The Note to 
Diagnostic Code 7528 states that following cessation of 
treatment and absent any recurrence or metastasis, the 
disability is rated on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant.  In this case, 
the 100-percent rating has remained in effect since October 
26, 2002, so over five years.  In addition, residuals of the 
veteran's prostate cancer, specifically erectile dysfunction 
and incontinence, have also been assigned separate ratings.  

In his December 2004 NOD, the veteran contends that his 
prostate cancer condition is static with no improvement; 
hence, he believes he should receive a 100-percent total and 
permanent rating.  He believes his service-connected prostate 
cancer is severely disabling and unlikely to improve, and 
that therefore, the evaluation should be made permanent and 
total under the provisions of 38 C.F.R. § 3.327(b)(2), so 
that he will not have to undergo periodic review 
examinations.  Due to the permanent nature of the disability, 
he further asserts eligibility for Dependents' Educational 
Assistance under Chapter 35 of the United States Code and 
eligibility for medical care under CHAMPVA, issues that have 
not been specifically addressed by the RO.  Permanence of a 
disability is a prerequisite for any of these benefits.      

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent. Id.  Permanence of total disability 
will be taken to exist when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the veteran may be considered in determining permanence.  38 
C.F.R. § 3.340(b).  

Once permanence is established, a veteran need not undergo 
further VA examinations in order to retain his 100-percent 
disability rating for the permanent disability.  38 C.F.R. § 
3.327(b)(2).  Specifically, in service-connected cases, no 
periodic reexamination will be scheduled: (i) when the 
disability is established as static; (ii) when the findings 
and symptoms are shown by examinations scheduled in paragraph 
(b)(2)(i) of this section or other examinations and hospital 
reports to have persisted without material improvement for a 
period of 5 years or more; (iii) where the disability from 
disease is permanent in character and of such nature that 
there is no likelihood of improvement; (iv) in cases of 
veterans over 55 years of age, except under unusual 
circumstances; (v) when the rating is a prescribed scheduled 
minimum rating; OR (vi) where a combined disability 
evaluation would not be affected if the future examination 
should result in reduced evaluation for one or more 
conditions. Id.   

However, the Board emphasizes that pursuant to paragraph (a) 
§ 3.327, the above list only provides "guidelines" for 
requesting reexaminations, but shall not be construed as 
limiting VA's authority to request reexaminations at any time 
in order to ensure that a disability is accurate rated.  See, 
e.g., 38 C.F.R. § 3.344(a)-(c).   

A VA ultrasound conducted in December 2002 first demonstrated 
cancer of the prostate.  His prostate specific antigen (PSA) 
level was 13.3 at that time.  VA treatment records in 2003 
document that the veteran underwent 42 radiation treatments 
for his prostate cancer.  By October 2004, a VA genitourinary 
examiner noted his prostate cancer was under control, and the 
PSA level had dropped to 0.737.  However, subsequent August 
2005 and July 2006 VA genitourinary examinations recorded 
that the veteran's PSA levels had again risen to 1.100 and 
1.220.  The examiner (the same individual examined the 
veteran each time), opined that the cancer was no longer 
controlled.  Of particular importance is the July 2006 report 
because the examiner emphasized that the cancer was still 
active, and the "prognosis is not good."  

Based on this medical evidence of prostate cancer which has 
not resolved despite radiation treatment, the RO has 
continued the veteran's 100-percent disability rating under 
Diagnostic Code 7528 throughout the entire appeal.  In light 
of the above evidence, the Board finds that the veteran's 
100-percent rating for adenocarcinoma of the prostate is 
permanent and static in character such that the probability 
of permanent improvement under treatment is remote.  38 
C.F.R. § 3.340(b).   

Concerning this, the Board finds the veteran has met several 
of the criteria under 
38 C.F.R. § 3.327(b)(2) such that no periodic reexamination 
should be requested in the future.  Specifically, the 
evidence of record demonstrates that he meets the following 
criteria:  his prostate cancer has been static since December 
2002 
(section i); his prostate cancer has been without material 
improvement for nearly 5 years (section ii); and the veteran 
is over the age of 55 (he is now 65) (section iv).  Thus, it 
is determined that the veteran's impairment is reasonably 
certain to continue throughout his life and that permanence 
of the veteran's total disability rating is shown to exist.  
38 C.F.R. § 3.340(b).   

Therefore, the Board concludes the preponderance of the 
evidence supports the veteran's contention that his 100-
percent rating for adenocarcinoma is permanent and static and 
nature.  38 U.S.C.A. § 5107(b).  The derivative issues of 
eligibility for Dependents' Educational Assistance under 
Chapter 35 of the United States Code and eligibility for 
medical care under CHAMPVA are referred to the RO for further 
consideration.  

Higher Disability Rating for Incontinence

Incontinence has been established as a secondary residual of 
the veteran's prostate cancer.  His incontinence is rated as 
10-percent disabling by analogy under 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7599-7512, cystitis, chronic.  The 
rating criteria do not have a specific diagnostic code for 
incontinence.  The disorder is, therefore, rated as analogous 
to cystitis because the functions affected, the anatomical 
localization, and the symptomatology are most closely 
analogous to these disorders.  See 38 C.F.R. § 4.20.      

Cystitis is rated as voiding dysfunction.  See Diagnostic 
Code 7512.  The Board has also considered that 38 C.F.R. 
§ 4.115a addresses renal dysfunction; however, in October 
2004, August 2005, and July 2006, the VA examiner indicated 
that the veteran's renal insufficiency is secondary to 
nonservice-connected heart and hypertension problems.  There 
is no indication his renal difficulties are a residual of his 
service-connected prostate cancer, such that the Board will 
not consider the ratings under renal dysfunction.    

The rating schedule for voiding dysfunction states that the 
particular condition will be rated as urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

When rating for urine leakage, a higher 20-percent evaluation 
is awarded when the disability requires the wearing of 
absorbent materials that must be changed less than two times 
per day.  A 40 percent rating is in order when the disability 
requires the wearing of absorbent materials that must be 
changed two to four times per day.  A maximum evaluation of 
60 percent is warranted when the disability requires the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than four times per day.  38 C.F.R. § 
4.115a.

When rating for urinary frequency, a higher 20-percent 
evaluation is awarded when the daytime voiding interval is 
between one and two hours, or; there is awakening to void 
three to four times per night.  A maximum rating of 40 
percent is in order when the daytime voiding interval is less 
than one hour, or; there is awakening to void five or more 
times per night. Id. 

When rating for obstructed voiding, there is no 20-percent 
rating.  A maximum evaluation of 30 percent is awarded when 
there is urinary retention requiring intermittent or 
continuous catheterization. Id.

The Board now turns to the evidence of record.  As to 
obstructed voiding, VA genitourinary examination reports 
dated in March 2003, October 2004, August 2005, and June 2006 
all indicate that the veteran has not had any catheterization 
due to any urinary retention issues.  VA treatment records 
dated from 2002 to 2006 also support this conclusion.  Thus, 
he is not entitled to a higher rating for obstructed voiding.  

However, resolving doubt in the veteran's favor, the Board 
finds that the evidence supports the maximum 40-percent 
rating, but no higher, for urinary frequency.  
38 C.F.R. § 4.3.  According to the VA examination reports 
cited above, the veteran reports consistent urgency and 
frequency of voiding.  He reports a general lack of his 
ability to control his voiding.  In fact, the veteran 
consistently indicates nighttime voiding of at least five 
times per night, indicative of a higher 40-percent rating.  
See October 2004 VA examination report ("frequent" 
nighttime voiding without any control); August 2005 VA 
examination report (six to seven times a night); and July 
2006 VA examination report (seven to eight times a night).  
Overall, VA examinations provide evidence in support of the 
maximum 40-percent rating for urinary frequency.  

However, a rating beyond 40-percent is not warranted for 
urine leakage.  There is no evidence of the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  Although the veteran 
reported wearing pampers to the October 2004 examiner, he did 
not indicate how often he had to change them.  More 
importantly, according to subsequent VA examination reports 
dated in August 2005 and July 2006, the veteran denied 
wearing pampers or other absorbent materials despite his 
frequent feelings of incontinence.  Therefore, the evidence 
of record more closely approximates the criteria for a 40-
percent rating, but no higher,  based on urinary frequency 
alone.  38 C.F.R. § 4.7.

Higher Disability Rating for Erectile Dysfunction

The veteran's erectile dysfunction associated with his 
prostate cancer has been rated as zero-percent disabling by 
analogy under Diagnostic Code 7599-7522, penis, deformity, 
with loss of erectile power.  38 C.F.R. § 4.115b (2007).  
The Board notes that review of the regulations for evaluation 
of genitourinary conditions discloses no other diagnostic 
code that more appropriately reflects the disability at 
issue.  Concerning this, all VA examinations and VA treatment 
records in the claims folder are negative for evidence of 
testicular atrophy.  See also 38 C.F.R. § 4.115b, Diagnostic 
Code 7523.  

The disability will therefore continue to be rated by analogy 
under Diagnostic Code 7599-7522.  38 C.F.R. §§ 4.20, 4.27.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

In order for the veteran to receive a higher 20 percent 
rating, Diagnostic Code 7522 requires physical deformity of 
the penis with loss of erectile power.  A footnote to 
Diagnostic Code 7522 also indicates the disability is to be 
reviewed for entitlement to SMC for loss of use of a creative 
organ under 38 C.F.R. § 3.350(a).   

Upon review of the evidence, the veteran does not meet or 
nearly approximate the criteria for a compensable rating 
under Diagnostic Code 7599-7522.  38 C.F.R. § 4.7.  
Specifically, although VA genitourinary examinations dated in 
March 2003, October 2004, August 2005, and July 2006 confirm 
that he has erectile dysfunction as a residual of his 
radiation therapy for prostate cancer, on no occasion did the 
examiner find any evidence of physical deformity of his 
penis.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use 
of the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision must be met); 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned).  Here, the requirement 
under Diagnostic Code 7522 of deformity of the penis "with" 
loss of erectile power clearly means that both factors are 
required.  

Accordingly, the Board finds the preponderance of the 
evidence is against a compensable disability rating for the 
veteran's erectile dysfunction. 38 C.F.R. § 4.3.

Also keep in mind the veteran is otherwise compensated for 
his erectile dysfunction.  He has been found entitled to SMC 
under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss 
of use of a creative organ.

Higher Disability Rating for Diabetes Mellitus

The veteran's diabetes mellitus disability is currently 
evaluated as 20-percent disabling under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Under Diagnostic Code 7913, a rating 
of 20 percent is assigned for diabetes mellitus requiring 
insulin and a restricted diet or an oral hypoglycemic agent 
and a restricted diet.  The next higher rating of 40 percent 
is assigned when the disability requires insulin, restricted 
diet, and regulation of activities.  A 60 percent disability 
rating is warranted when the diabetes mellitus requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A maximum 100-
percent rating is warranted if the disorder requires more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring three hospitalizations a 
year or weekly visits to a diabetic provider, plus either 
progressive loss of weight and strength or signs that would 
be compensable if separately evaluated.  38 C.F.R. § 4.119.   

The Court recently held that in order to demonstrate a 
regulation of activities, "medical evidence" is required to 
show that both occupational and recreational activities have 
been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007) (emphasis added).  The phrase "regulation of 
activities" means "avoidance of strenuous occupational and 
recreational activities."  Camacho, 21 Vet. App. at 362 
(quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining 
the term within the criteria for a 100-percent rating)).  

The evidence of record does not support a rating above the 20 
percent currently assigned.  38 C.F.R. § 4.7.  The veteran 
was first diagnosed with "uncontrolled diabetes mellitus" 
according to an August 2004 VA treatment record.  He was 
immediately placed on insulin.  Subsequent VA treatment 
records note that he was on insulin, oral hypoglycemic 
agents, and a restricted diabetic diet.  VA examinations 
reports dated in October 2004, August 2005, and July 2006 
also confirm that he was on insulin, oral hypoglycemic 
agents, and a restricted diabetic diet.  However, there is no 
medical evidence of regulation of activities due to his 
diabetes mellitus.  

The veteran has been retired since the early 1990s, and is 
certainly restricted by his other numerous disabilities, 
especially his prostate cancer.  However, there is simply no 
medical evidence of regulation of both occupational and 
recreational activities due to his diabetes mellitus alone, 
as addressed by the Court in Camacho, supra.  Further, there 
is no history of ketoacidosis or hypoglycemic reactions that 
could entitle him to a higher rating.  There is no indication 
or allegation that the veteran has been hospitalized due to 
his diabetes.  VA treatment records do not indicate that he 
sees a diabetic care provider twice a month, as needed for a 
higher rating.  Finally, VA examinations specifically 
indicate no evidence of weight loss.  In sum, the VA 
examinations, VA treatment records, and the veteran's own 
statements do not provide evidence in support of a higher 40-
percent disability rating for diabetes mellitus.    

Accordingly, absent medical evidence of regulation of 
activities, ketoacidosis, hospitalization, frequent treatment 
by his diabetic care provider, or progressive weight loss 
because of his diabetes mellitus, the preponderance of the 
evidence is against a disability rating greater than 20 
percent.  38 C.F.R. § 4.3.  

Extra-Schedular Consideration

It is undisputed that the combined symptoms of the 
disabilities on appeal would markedly interfere with any 
attempt at employment, if the veteran was not retired.  See 
38 C.F.R. § 3.321(b)(1).  Nonetheless, since December 26, 
2002, he has been in receipt of a 100-percent rating for his 
prostate cancer.  Therefore, the issue of an extra-schedular 
rating is moot.  Furthermore, the veteran is clearly 
adequately compensated for his disabilities by the regular 
rating schedule.  VAOPGCPREC 6-96.  See also 38 C.F.R.  § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  


ORDER

The veteran's 100-percent rating for adenocarcinoma of the 
prostate, status post radiation therapy, is permanent and 
static in nature.

An initial disability rating of 40 percent for incontinence 
is granted.  

An initial compensable disability rating for erectile 
dysfunction is denied.  

An initial disability rating higher than 20 percent for 
diabetes mellitus is denied.   



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


